Order filed November 20, 2014




                                      In The


        Eleventh Court of Appeals
                                   __________

                                No. 11-14-00306-CV
                                    __________

       ABILENE REGIONAL MEDICAL CENTER, Appellant
                                        V.
                     STEPHANIE WILSON, Appellee


                    On Appeal from the 104th District Court
                                Taylor County, Texas
                         Trial Court Cause No. 25879-B


                                    ORDER
      Abilene Regional Medical Center has filed a notice of interlocutory appeal
from an order overruling Abilene Regional’s objections to the report of the
plaintiff’s expert and denying Abilene Regional’s motion to dismiss. The trial
court signed the order on August 27, 2014. On November 12, 2014, Abilene
Regional filed an untimely notice of interlocutory appeal in the trial court. On
November 14, 2014, Abilene Regional filed in this court a motion for extension of
time in which to file the notice of interlocutory appeal.           In both of these
documents, Abilene Regional asserts that it did not receive notice of the August 27
order until October 23, 2014. Because the notice of appeal and the motion for
extension were filed more than fifteen days after the trial court signed the order, we
are unable to grant Abilene Regional’s motion for extension absent the application
of Rule 306a of the Texas Rules of Civil Procedure. See TEX. R. APP. P. 2, 26.3.
Consequently, we abate this appeal.
      TEX. R. CIV. P. 306a provides that, if within twenty days after an appealable
order is signed, a party adversely affected by it has neither received the required
notice nor acquired actual knowledge of the order, the appellate deadlines shall
begin to run from the date that such party received notice or acquired actual
knowledge of the order. TEX. R. CIV. P. 306a(4); see also TEX. R. APP. P. 4.2(a).
In order to establish the application of the rule, the adversely affected party must
“prove in the trial court, on sworn motion and notice, the date on which the party
or his attorney first either received a notice of the judgment or acquired actual
knowledge of the signing and that this date was more than twenty days after the
judgment was signed.” TEX. R. CIV. P. 306a(5); see also TEX. R. APP. P. 4.2(b).
After hearing the motion, the trial court shall sign a written order indicating the
date when the party first received notice or acquired actual knowledge of the
signing of the judgment. TEX. R. APP. P. 4.2(c).
      Abilene Regional has not presented this court with any finding by the trial
court that reflects the date on which Abilene Regional received notice or acquired
actual knowledge of the trial court’s August 27 order. Therefore, we will abate
this appeal to provide Abilene Regional an opportunity to file with the trial court
an appropriate motion and obtain the requisite findings from that court. The trial
court clerk is directed to furnish the trial court’s findings to this court on or before
                                           2
December 22, 2014. Upon receipt of the trial court’s findings, this appeal will be
reinstated.
      The appeal is abated.


                                                  PER CURIAM


November 20, 2014
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                        3